EXHIBIT 10.1 AGREEMENT TO PURCHASE SUGAR VALLEY INTEREST This AGREEMENT FOR the PURCHASE of SUGAR VALLEY INTEREST, as more specifically defined below (this “Agreement”),is entered into on September 9, 2010, by and among Blast Energy Services, Inc., a Texas corporation, as purchaser (“BESV”), and Sun Resources Texas, Inc, a Texas corporation, as seller (“Sun”). RECITALS BESV desires to acquire Sun’s Sugar Valley Interest, including, but not limited to, certain assets and business operations of Sun, specifically the certain rights to the Sugar Valley Lease, including all ownership interests and working interests in the leased mineral rights owned in the area and all operating equipment utilized on the Interest (a more detailed description of which is attached hereto as Exhibit “A”) in exchange for a certain cash consideration and a number of shares of the common stock of BESV for a total consideration of $1,200,000 as set forth below; and The Board of Directors of BESV and the Board of Directors of Sun have each approved the proposed transaction, contingent upon satisfaction prior to closing of all of the terms and conditions of this Agreement; and THE PARTIES desire to make certain representations, warranties and agreements in connection with completion of the proposed cash payments, promissory note, deed of trust, and common stock exchange transaction. NOW, THEREFORE, in consideration of the foregoing recitals, which shall be considered an integral part of this Agreement, and the covenants, conditions, representations and warranties hereinafter set forth, the parties hereby agree as follows: ARTICLE I THE PROPERTY AND CONSIDERATION 1.1The Property. The property which is the subject matter of this Agreement is identified and described on Exhibit “A” which is attached hereto and incorporated herein for all purposes (the “Property”). BESV is purchasing the Property from Sun, and Sun is selling the Property to BESV, pursuant to the terms and conditions set forth herein. 1.2Transfer of Interest. Sun shall transfer the Property to BESV using the form of conveyance which is attached hereto and incorporated herein as Exhibit “B”. Sun shall execute and deliver the conveyance to BESV upon BESV making the cash payment set forth in item 1.3(a) below, BESV executing and delivering to Sun the promissory note and deed of trust set forth in item 1.3(b) below, and BESV issuing to Sun the common stock set forth in 1.3(c) below. Sun shall have no obligation to deliver the Conveyance to BESV until said cash payment, note, deed of trust, and issuance of stock have occurred. Page 1 1.3The Consideration.BESV is paying and delivering to Sun the following consideration for the Property, to-wit: a) A cash payment of $600,000 on or before October 8, 2010 (which shall be refundable in the event the Closing does not occur); b) A promissory note for $300,000 payable at a rate of $10,000 per month commencing October 31, 2010 with the final balance payable in full on or before October 8, 2011, in the form attached hereto as Exhibit “C”. BESV shall execute and deliver to Sun a deed of trust to secure payment of the $300,000 promissory note, in the form attached hereto and incorporated herein as Exhibit “D”; and c) $300,000 in shares of common stock of BESV at a price of either the lesser of 8 cents per share or the per share closing market price of BESV’s stock at the end of the day of the Closing on the Over-The-Counter Bulletin Board (the “Shares”). 1.4Operations of the Transferred Property. After Sun conveys the Property to BESV, Sun shall continue to manage and operate the Property until the promissory note is paid in full. Sun shall operate the Property during this period in the same manner in which it has been operating the Property prior to the conveyance to BESV. Sun, as operator for BESV, shall receive all the revenues from the Property and pay all expenses relating to the operations of the Property. Sun shall also charge a monthly administrative fee for operating the Property. Sun’s principals may charge BESV consulting fees as agreed to between the parties in issue. Sun shall deduct from revenue it receives for the Property the $10,000 monthly note payment for the $300,000 promissory note. Sun shall provide BESV monthly operating reports for the Property, accounting for all income and expenses. Upon payment in full of the promissory note, Sun and BESV may at their mutual election enter into a joint operating agreement for Sun to continue operation of the Property.Except as provided for herein, Sun shall operate the properties as per the terms of any existing operating agreements covering the properties. Sun’s relationship with BESV shall be contractual for Sun’s operations of the Property. Sun shall be responsible for operating the Property as a reasonably prudent operator. Sun shall not have any heightened duties or obligations to BESV. Sun shall not in any event be viewed as a partner, joint venturer, or as having any type of fiduciary duty to BESV, with any such obligations being based on the reasonably prudent operator’s standard for the operations of oil and gas properties. BESV’s sole remedy for any dissatisfaction with Sun for the operation of the Property, or for Sun’s breach of its duty to act as a reasonably prudent operator in operating the Property, shall be the removal of Sun as the operator. Upon such removal, Sun shall take reasonable action to effectuate the transfer of operations, and to turn over operations of the Property to a new operator. 1.5Closing. Subject to the provisions of this Agreement, the parties shall hold a closing (the "Closing") on (i) the first business day on which the last of the conditions set forth in Article 1.3 above and Article IV to be fulfilled prior to the Closing are fulfilled or waived or (ii) at such time and place as the parties hereto may agree. Such Closing date shall be the effective date of the agreement (the “Closing Date”). 1.6Retained Interest.Sun shall retain a one percent of 8/8ths working interest in the Property for so long as it is the operator of the Property. Upon Sun ceasing to operate the Property, Sun shall assign this one percent working interest, with special warranty of title, to BESV. Page 2 ARTICLE II
